
	
		II
		Calendar No. 483
		110th CONGRESS
		1st Session
		S. 2334
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mr. Barrasso (for
			 himself and Mr. Enzi) introduced the
			 following bill; which was read the first time
		
		
			November 14, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To withhold 10 percent of the Federal funding apportioned
		  for highway construction and maintenance from States that issue driver's
		  licenses to individuals without verifying the legal status of such
		  individuals.
	
	
		1.Preserving the integrity of
			 state-issued driver's licenses
			(a)Withholding
			 funds for noncompliance
				(1)In
			 generalNotwithstanding section 104(b) of title 23, United States
			 Code, the Secretary of Transportation shall withhold 10 percent of the amount
			 required to be apportioned to any State in any fiscal year after fiscal year
			 2009 under paragraphs (1), (3), and (5) of such section 104(b) if that State,
			 as of the first day of such fiscal year, does not require and subsequently
			 verify evidence of lawful presence in the United States or its territories from
			 each applicant for a driver’s license or personal identification card issued by
			 the State.
				(2)State
			 grandfather law as complyingA State shall be deemed to be in
			 compliance with paragraph (1) in each fiscal year in which the State has in
			 effect a law that requires an applicant for a driver’s license to present
			 evidence of lawful presence in the United States or its territories if the law
			 is enacted before the later of—
					(A)October 1, 2009;
			 or
					(B)10 days after the
			 end of the first session the legislature of a State convenes after the date of
			 the enactment of this Act.
					(b)Redistribution
			 of withheld fundsOn the first day of the fiscal year after the
			 fiscal year in which amounts were withheld from States under subsection (a),
			 such amounts shall be redistributed to those States that satisfy the
			 requirement to verify evidence of lawful status under subsection (a)(1), in the
			 same ratio as the original apportionments under section 104(b) of title 23,
			 United States Code.
			(c)VerificationA
			 State satisfies the requirement to verify evidence of lawful status under
			 subsection (a)(1) if the State employs a means approved by the Secretary of
			 Homeland Security for determining the authenticity of the evidence presented by
			 an applicant, including confirmation of an applicant’s Social Security number
			 with the Social Security Administration and the Systematic Alien Verification
			 for Entitlements Program.
			(d)REAL ID Act of
			 2006Nothing in this Act may be construed to affect any State
			 requirement under the REAL ID Act of 2006 (Division B of the Emergency
			 Supplemental Appropriations Act for Defense, the Global War on Terror, and
			 Tsunami Relief, 2005; Public Law 109–13).
			(e)DefinitionsIn
			 this Act:
				(1)Driver’s
			 licenseThe term driver's license means a motor
			 vehicle operator’s license (as defined in section 30301(5) of title 49, United
			 States Code).
				(2)Evidence of
			 lawful statusThe term evidence of lawful status
			 means valid documentary evidence that the person—
					(A)is a citizen or
			 national of the United States;
					(B)is an alien
			 lawfully admitted for permanent residence in the United States;
					(C)has an approved
			 application for asylum in the United States or has entered into the United
			 States in refugee status;
					(D)has a valid,
			 unexpired nonimmigrant visa for entry into the United States;
					(E)has a pending
			 application for asylum in the United States;
					(F)has approved
			 deferred action status; or
					(G)has a pending
			 application for adjustment of status to that of an alien lawfully admitted for
			 permanent residence in the United States.
					(3)Personal
			 identification cardThe term personal identification
			 card means an identification document (as defined in section 1028(d)(3)
			 of title 18, United States Code) issued by a State.
				
	
		November 14, 2007
		Read the second time and placed on the
		  calendar
	
